DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application, 16/528471 filed on 07/31/2019, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  Both claims 7 and 8 recite the limitation “The cache system of claim 1”, however, claim 1 is directed to a system, not a cache system.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 9, 10, 16, 17, and 20 recite the limitation "the first type" and “the second type”.  There is insufficient antecedent basis for the limitations in the claims and the Examiner is not sure whether the first type/second type refers to a speculative execution or a non-speculative execution or vice versa. For examination purpose, first type has been interpreted as speculative execution and second type has been interpreted as non-speculative execution.
Claims 10-16 and 18-20 are rejected as dependent claims of claims 9 and 17 respectively as the dependent claims do not cure the deficiency identified in the parent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.11,200,166. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons shown below.

US Patent 11,200,166
Current Application 14/312378
Claim 1. A cache system, comprising:

a first cache;

a second cache;

a connection to a command bus coupled between the cache system and a processor;

a connection to an address bus coupled between the cache system and the processor;

a connection to a data bus coupled between the cache system and the processor;

a connection to an execution-type signal line from the processor identifying an execution type;

a configurable data bit;

a logic circuit coupled to the processor to control the first cache and the second cache based on the configurable data bit;

wherein the cache system is configured to be coupled between the processor and a memory system;

wherein when the configurable data bit is in a first state, the logic circuit is configured to:

implement commands received from the command bus for accessing the memory system via the first cache, when the execution type is a first type, wherein the first type is configured to indicate non-speculative execution of instructions by the processor; and

implement commands received from the command bus for accessing the memory system via the second cache, when the execution type is a second type, wherein the second type is configured to indicate speculative execution of instructions by the processor; and

wherein when the configurable data bit is in a second state, the logic circuit is configured to:

implement commands received from the command bus for accessing the memory system via the second cache, when the execution type is the first type; and


implement commands received from the command bus for accessing the memory system via the first cache, when the execution type is the second type.

Claim 1. A system, comprising: 

a first cache and 

a second cache; and 



















a logic circuit to control the first cache and second cache based on a configurable data bit; 






wherein when the configurable data bit is in a first state, the logic circuit is configured to: 

implement commands received from a first command bus for accessing a memory system via the first cache, when an execution type is non-speculative execution of instructions by a processor; and 



implement commands received from the first command bus for accessing the memory system via the second cache, when the execution type is a speculative execution of instructions by the processor; and 



wherein when the configurable data bit is in a second state, the logic circuit is configured to: 

implement commands received from the first command bus for accessing the memory system via the second cache, when the execution type is non- speculative execution of instructions by the processor; and 

implement commands received from the first command bus for accessing the memory system via the first cache, when the execution type is speculative execution of instructions by the processor.
Claim 2. The cache system of claim 1, further comprising:

a connection to a speculation-status signal line from the processor identifying a status of a speculative execution of instructions by the processor;

wherein the connection to the speculation-status signal line is configured to receive the status of a speculative execution, and

wherein the status of a speculative execution indicates that a result of a speculative execution is to be accepted or rejected.

Claim 2. The system of claim 1, further comprising: 

a connection to a speculation-status signal line from a processor identifying a status of a speculative execution of instructions by the processor; 

wherein the connection to the speculation-status signal line is configured to receive the status of a speculative execution, and 

wherein the status of a speculative execution indicates that a result of a speculative execution is to be accepted or rejected.
Claim 3. The cache system of claim 2, wherein when the execution type changes from the second type to the first type, the logic circuit is configured to:


toggle the configurable data bit, if the status of speculative execution indicates that a result of speculative execution is to be accepted; and

maintain the configurable data bit without changes, if the status of speculative execution indicates that a result of speculative execution is to be rejected.

Claim 3. The system of claim 3, wherein when the execution type changes from the speculative execution to non-speculative execution, the logic circuit is configured to: 

toggle the configurable data bit, if the status of speculative execution indicates that a result of speculative execution is to be accepted; and 

maintain the configurable data bit without changes, if the status of speculative execution indicates that a result of speculative execution is to be rejected
Claim 4. The cache system of claim 1, wherein when the execution type changes from the second type to the first type, the logic circuit is configured to toggle the configurable data bit.
	
Claim 4. The system of claim 1, wherein when the execution type changes from the speculative execution to non-speculative execution, the logic circuit is configured to toggle the configurable data bit.
Claim 5. The cache system of claim 1, further comprising:

a connection to a second command bus coupled between the cache system and the memory system;

a connection to a second address bus coupled between the cache system and the memory system;

a connection to a second data bus coupled between the cache system and the memory system;

wherein when the configurable data bit is in a first state, the logic circuit is configured to:

provide commands to the second command bus for accessing the memory system via the first cache, when the execution type is a first type; and

provide commands to the second command bus for accessing the memory system via the second cache, when the execution type is a second type; and


wherein when the configurable data bit is in a second state, the logic circuit is configured to:

provide commands to the second command bus for accessing the memory system via the second cache, when the execution type is the first type; and

provide commands to the second command bus for accessing the memory system via the first cache, when the execution type is the second type.

Claim 5. The system of claim 1, further comprising: 













wherein when the configurable data bit is in a first state, the logic circuit is configured to: 

provide commands to a second command bus for accessing the first cache, when the execution type is the non-speculative execution; and 

provide commands to the second command bus for accessing the second cache, when the execution type is the speculative execution; and 


wherein when the configurable data bit is in a second state, the logic circuit is configured to: 

provide commands to the second command bus for accessing the second cache, when the execution type is the non-speculative execution; and 

provide commands to the second command bus for accessing the first cache, when the execution type is the speculative execution.
Claim 6. The cache system of claim 1,

wherein the connection to the command bus is configured to receive a read command or a write command from the processor for accessing the memory system;

wherein the connection to the address bus is configured to receive a memory address from the processor for accessing the memory system for the read command or the write command;

wherein the connection to the data bus is configured to:

communicate data to the processor for the processor to read the data for the read command;

receive data from the processor to be written in the memory system for the write command; and

wherein memory access requests from the processor and memory use by the processor are controlled through the command bus, the address bus, and the data bus.

Claim 6. The system of claim 1, 


wherein a connection to the first command bus is configured to receive a read command or a write command from a processor for accessing the memory system; 

wherein a connection to an address bus is configured to receive a memory address from the processor for accessing the memory system for the read command or the write command; 

wherein a connection to a data bus is configured to: 

communicate data to the processor for the processor to read the data for the read command; 

receive data from the processor to be written in the memory system for the write command.
Claim 7. The cache system of claim 1, wherein the connection to the execution-type signal line is configured to receive an identification of the execution type from the processor.
Claim 7. The cache system of claim 1, wherein a connection to an execution-type signal line is configured to receive an identification of the execution type from the processor.
Claim 8. The cache system of claim 1, wherein the logic circuit is configured to:

select the first cache for a memory access request from the processor, when the configurable data bit is in the first state and the connection to the execution-type signal line receives an indication of the first type;

select the second cache for a memory access request from the processor, when the configurable data bit is in the first state and the connection to the execution-type signal line receives an indication of the second type;

select the second cache for a memory access request from the processor, when the configurable data bit is in the second state and the connection to the execution-type signal line receives an indication of the first type; and

select the first cache for a memory access request from the processor, when the configurable data bit is in the second state and the connection to the execution-type signal line receives an indication of the second type.

Claim 8. The cache system of claim 1, wherein the logic circuit is configured to: 

select the first cache for a memory access request from the processor, when the configurable data bit is in the first state and a connection to an execution-type signal line receives an indication of the first type; 


select the second cache for a memory access request from the processor, when the configurable data bit is in the first state and the connection to the execution-type signal line receives an indication of the second type; 

select the second cache for a memory access request from the processor, when the configurable data bit is in the second state and the connection to the execution-type signal line receives an indication of the first type; and 

select the first cache for a memory access request from the processor, when the configurable data bit is in the second state and the connection to the execution-type signal line receives an indication of the second type.
Claim 9. A cache system, comprising:

a first cache;

a second cache;

a connection to a command bus, configured to receive a read command or a write command from a processor connected to the cache system, for reading from or writing to a memory system;

a connection to an address bus, configured to receive a memory address from the processor for accessing the memory system for the read command or the write command;
a connection to a data bus, configured to:

communicate data to the processor for the processor to read the data for the read command; and

receive data from the processor to be written in the memory system for the write command;

an execution-type signal line, configured to receive an identification of execution type from the processor, wherein the execution type is either a first execution type or a second execution type, wherein the first type of execution is a speculative execution of instructions by the processor, and wherein the second type of execution is a non-speculative execution of instructions by the processor;

a configurable data bit; and

a logic circuit, configured to:

select the first cache for use by the processor, when the configurable data bit is in a first state and the execution-type signal line receives an indication of the first type of execution;

select the second cache for use by the processor, when the configurable data bit is in the first state and the execution-type signal line receives an indication of the second type of execution;

select the second cache for use by the processor, when the configurable data bit is in the second state and the execution-type signal line receives an indication of the first type of execution; and

select the first cache for use by the processor, when the configurable data bit is in the second state and the execution-type signal line receives an indication of the second type of execution.

Claim 9. A cache system, comprising: 

a first cache; 

a second cache; 




































a configurable data bit; and 

a logic circuit, configured to: 

select the first cache for use by a processor, when the configurable data bit is in a first state and an execution-type signal line receives an indication of the first type of execution; 

select the second cache for use by the processor, when the configurable data bit is in the first state and the execution-type signal line receives an indication of the second type of execution; 

select the second cache for use by the processor, when the configurable data bit is in the second state and the execution-type signal line receives an indication of the first type of execution; and 

select the first cache for use by the processor, when the configurable data bit is in the second state and the execution-type signal line receives an indication of the second type of execution.
See claim 9
Claim 10
See Claim 9
Claim 11
Claim 10. The cache system of claim 9, further comprising a connection to a speculation-status signal line, configured to receive speculation status from the processor, wherein the speculation status is either an acceptance or a rejection of a condition with nested instructions that are executed initially by a speculative execution of the processor and subsequently by a normal execution of the processor when the speculation status is the acceptance of the condition.
Claim 12. The cache system of claim 11, further comprising a connection to a speculation-status signal line, configured to receive speculation status from the processor, wherein the speculation status is either an acceptance or a rejection of a condition with nested instructions that are executed initially by a speculative execution of the processor and subsequently by a normal execution of the processor when the speculation status is the acceptance of the condition.
Claim 11. The cache system of claim 10, wherein the logic circuit is configured to switch the configurable data bit from the first state to the second state, when the speculation status received by the speculation-status signal line is the acceptance of the condition.
Claim 13. The cache system of claim 12, wherein the logic circuit is configured to switch the configurable data bit from the first state to the second state, when the speculation status received by the speculation-status signal line is the acceptance of the condition.
Claim 12. The cache system of claim 10, wherein the logic circuit is configured to maintain the state of the configurable data bit, when the speculation status received by the speculation-status signal line is the rejection of the condition.
Claim 14. The cache system of claim 12, wherein the logic circuit is configured to maintain the state of the configurable data bit, when the speculation status received by the speculation-status signal line is the rejection of the condition.
Claim 13. The cache system of claim 9, further comprising:

a connection to a second command bus, configured to communicate a read command or a write command to the memory system, wherein the read command or the write command is received from the processor by the cache system;

a connection to a second address bus, configured to communicate a memory address to the memory system, wherein the memory address is received from the processor by the cache system; and

a connection to a second data bus, configured to:

communicate data to the memory system to be written in the memory system; and

receive data from the memory system to be communicated to the processor to be read by the processor.

Claim 15. The cache system of claim of claim 11, further comprising: 

a connection to a second command bus, configured to communicate a read command or a write command to the memory system, wherein the read command or the write command is received from the processor by the cache system; 

a connection to a second address bus, configured to communicate a memory address to the memory system, wherein the memory address is received from the processor by the cache system; and 

a connection to a second data bus, configured to: 

communicate data to the memory system to be written in the memory system; and 

receive data from the memory system to be communicated to the processor to be read by the processor.
Claim 14. The cache system of claim 13, wherein when the configurable data bit is in a first state, the logic circuit is configured to:


provide commands to the second command bus for accessing the memory system via the first cache, when the execution type is a first type; and

provide commands to the second command bus for accessing the memory system via the second cache, when the execution type is a second type; and

wherein when the configurable data bit is in a second state, the logic circuit is configured to:

provide commands to the second command bus for accessing the memory system via the second cache, when the execution type is the first type; and

provide commands to the second command bus for accessing the memory system via the first cache, when the execution type is the second type.

Claim 16. The cache system of claim of claim 15, wherein when the configurable data bit is in a first state, the logic circuit is configured to: 

provide commands to the second command bus for accessing the memory system via the first cache, when the execution type is a first type; and 

provide commands to the second command bus for accessing the memory system via the second cache, when the execution type is a second type; and 

wherein when the configurable data bit is in a second state, the logic circuit is configured to: 

provide commands to the second command bus for accessing the memory system via the second cache, when the execution type is the first type; and

provide commands to the second command bus for accessing the memory system via the first cache, when the execution type is the second type.
Claim 15. A system, comprising:

a processor;

a memory system; and

a cache system coupled between the processor and the memory system, comprising:

a first cache;

a second cache;

a connection to a command bus coupled between the cache system and the processor;

a connection to an address bus coupled between the cache system and the processor;

a connection to a data bus coupled between the cache system and the processor;

a connection to an execution-type signal line from the processor identifying an execution type;

a configurable data bit;

a logic circuit coupled to the processor to control the first cache and the second cache based on the configurable data bit;

wherein when the configurable data bit is in a first state, the logic circuit is configured to:

implement commands received from the command bus for accessing the memory system via the first cache, when the execution type is a first type, wherein the first type is configured to indicate speculative execution of instructions by the processor; and

implement commands received from the command bus for accessing the memory system via the second cache, when the execution type is a second type, wherein the second type is configured to indicate non-speculative execution of instructions by the processor; and


wherein when the configurable data bit is in a second state, the logic circuit is configured to:

implement commands received from the command bus for accessing the memory system via the second cache, when the execution type is the first type; and

implement commands received from the command bus for accessing the memory system via the first cache, when the execution type is the second type.

Claim 17. A system, comprising: 

a processor; 

a memory system; and 

a cache system coupled between the processor and the memory system, comprising: 

a first cache; 

a second cache; 

















a configurable data bit; 

a logic circuit coupled to the processor to control the first cache and the second cache based on the configurable data bit; 

wherein when the configurable data bit is in a first state, the logic circuit is configured to: 

implement commands received for accessing the memory system via the first cache, when the execution type is speculative execution of instructions by the processor; and 




implement commands received for accessing the memory system via the second cache, when the execution type is non-speculative execution of instructions by the processor; and 




wherein when the configurable data bit is in a second state, the logic circuit is configured to: 

implement commands received for accessing the memory system via the second cache, when the execution type is the first type; and 


implement commands received for accessing the memory system via the first cache, when the execution type is the second type.
See claim 15
Claim 18
Claim 16. The system of claim 15, further comprising:

a connection to a speculation-status signal line from the processor identifying a status of a speculative execution of instructions by the processor;

wherein the connection to the speculation-status signal line is configured to receive the status of a speculative execution, and

wherein the status of a speculative execution indicates that a result of a speculative execution is to be accepted or rejected.

Claim 19. The system of claim 17, further comprising: 

a connection to a speculation-status signal line from the processor identifying a status of a speculative execution of instructions by the processor; 

wherein the connection to the speculation-status signal line is configured to receive the status of a speculative execution, and 

wherein the status of a speculative execution indicates that a result of a speculative execution is to be accepted or rejected.
Claim 17. The system of claim 16, wherein when the execution type changes from the first type to the second type, the logic circuit is configured to:

toggle the configurable data bit, if the status of speculative execution indicates that a result of speculative execution is to be accepted; and

maintain the configurable data bit without changes, if the status of speculative execution indicates that a result of speculative execution is to be rejected.

Claim 20. The system of claim 19, wherein when the execution type changes from the first type to the second type, the logic circuit is configured to: 

toggle the configurable data bit, if the status of speculative execution indicates that a result of speculative execution is to be accepted; and 

maintain the configurable data bit without changes, if the status of speculative execution indicates that a result of speculative execution is to be rejected.

	
Claim 1 of US 11,200,166 includes most of the limitations recited in claim 1 of instant application. The differences between the two claims are that claim 1 of US 11,200,166 further comprises a connection to command bus coupled between the cache system and a processor, a connection to an address bus coupled between the cache system and the processor, a connection to a data bus coupled between the cache system and the processor, and a connection to an execution-type signal line from the processor identifying an execution type, and wherein the cache system is configured to be coupled between the processor and a memory system. It is obvious for a person of ordinary skill in the art to recognize that an independent claim of a Continuation application usually comprises a subset of claim limitations of its parent application.
Claim 9 of US 11,200,166 includes most of the limitations recited in claim 9 of instant application and it is obvious for a person of ordinary skill in the art to recognize that an independent claim of a Continuation application usually comprises a subset of claim limitations of its parent application. Claim 15 of US 11,200,166 includes most of the limitations recited in claim 17 of instant application and it is obvious for a person of ordinary skill in the art to recognize that an independent claim of a Continuation application usually comprises a subset of claim limitations of its parent application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gara et al. (US2007/0192540) hereinafter Gara in view of Malnar et al. (US 2020/0219430), hereinafter Malnar.
Regarding claim 9, Gara teaches a cache system, comprising: 
a first cache (Gara, [0029], L1.5 cache); 
a second cache (Gara, [0029], L2 cache); 
a configurable data bit; and 
a logic circuit (Gara, Fig.2), configured to: 
select the first cache (Gara, [0041], If, at step 608, it is determined that the read request misses in L1 cache, the process proceeds to step 610 where a determination is made whether the line is contained at the L1.5 cache level. On a hit in L1.5, the data are read as indicated at step 614 and the “read” bit for this line is set) for use by a processor, when the configurable data bit is in a first state and an execution-type signal line receives an indication of the first type of execution (Gara, [0041], If at step 604, it is determined that the thread is a speculative thread); 
select the second cache (Gara, [0041], data are fetched … from L2 cache if there is a L1 cache request miss ) for use by the processor, when the configurable data bit is in the first state and the execution-type signal line receives an indication of the second type of execution (Gara, [0041], If at step 604, it is determined that the thread is a non-speculative thread); 
select the second cache for use by the processor, when the configurable data bit is in the second state and the execution-type signal line receives an indication of the first type of execution; and 
select the first cache for use by the processor, when the configurable data bit is in the second state and the execution-type signal line receives an indication of the second type of execution.  
Gara does not explicitly teach a configurable data bit when the configurable data bit is in a first state, and select the second cache for use by the processor, when the configurable data bit is in the second state and the execution-type signal line receives an indication of the first type of execution; and select the first cache for use by the processor, when the configurable data bit is in the second state and the execution-type signal line receives an indication of the second type of execution, as claimed.
However, Gara in view of Malner teaches a configurable data bit (Malnar, [0073], Each of the display controllers 122 may have control registers … the control registers … permits the GPU to instruct the display controller 122 which back buffer to use on the next display refresh by writing to the control register); and 
a logic circuit, configured to: 
select the first cache (Gara, [0041], L1.5 cache level; Malnar, [0079]-[0084], Note – buffer 2 (i.e. original front buffer )) for use by the processor, when the configurable data bit is in a first state (Malnar, [0073], Note – buffer 2 (i.e. front buffer before swapping)) and the execution-type signal line receives an indication of the first type (Gara, [0041], If at step 604, it is determined that the thread is a speculative thread) of execution; 
select the second cache (Gara, [0041], L2 cache; Malnar, [0079]-[0084], Note – buffer 1 (i.e. original back buffer)) for use by the processor, when the configurable data bit is in the first state (Malnar, [0073], Note – buffer 2 (i.e. front buffer before swapping)) and the execution-type signal line receives an indication of the second type of execution (Gara, [0041], If at step 604, it is determined that the thread is a non-speculative thread); 
select the second cache (Malnar, [0079]-[0084]; buffer 1 (i.e. new front buffer, original back buffer); Gara, [0041], L2 level (i.e. L1.5 cache before swapping)) for use by the processor, when the configurable data bit is in the second state (Malnar, [0079]-[0084], buffer 1 (i.e. front buffer after swapping)) and the execution-type signal line receives an indication of the first type (Gara, [0041], speculative thread) of execution; and 
select the first cache (Malnar, [0079]-[0084, Note - buffer 1 (i.e. new back buffer, original front buffer); Gara, [0041], L1.5 cache level (i.e. L2 cache before swapping)) for use by the processor, when the configurable data bit is in the second state (Malnar,[0079]-[0084], buffer 1 (i.e. front buffer after swapping)) and the execution-type signal line receives an indication of the second type of execution (Gara, [0041], non-speculative thread).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gara to incorporate teachings of Malnar to swap a first cache/buffer with a second cache/buffer in case of double buffering. A person of ordinary skill in the art would have been motivated to combine the teachings of Gara with Malnar because it improves efficiency of the system disclosed in Gara by providing data buffers with accurate data to the system (Malnar, [0004]). 
Regarding claim 17, Gara teaches a system, comprising: 
a processor (Gara, [0028], The system is composed of four identical processor cores labeled CPU0 to CPU3, labeled 100-103, respectively; Fig.2, CPU0); 
a memory system (Gara, Fig.2, On-chip L3 cache); and 
a cache system (Gara, [0028], local L1 level data and instruction caches, labeled 110-113; Fig.2, L1, L1.5, L2) coupled between the processor and the memory system, comprising: 
a first cache (Gara, [0029], each of the four processor cores 100-103 there is added a new cache level L1.5 200-203, respectively); 
a second cache (Gara, [0028], L2 caches 120-123); 
a configurable data bit; 
a logic circuit coupled to the processor to control the first cache and the second cache based on the configurable data bit; 
wherein when the configurable data bit is in a first state, the logic circuit is configured to: 
implement commands received for accessing the memory system via the first cache (Gara, [0041], If, at step 608, it is determined that the read request misses in L1 cache, the process proceeds to step 610 where a determination is made whether the line is contained at the L1.5 cache level. On a hit in L1.5, the data are read as indicated at step 614 and the “read” bit for this line is set), when the execution type is speculative execution of instructions (Gara, [0041], If at step 604, it is determined that the thread is a speculative thread) by the processor; and 
implement commands received for accessing the memory system via the second cache (Gara, [0041], data are fetched … from L2 cache if there is a L1 cache request miss ), when the execution type is non-speculative execution of instructions by the processor (Gara, [0041], If at step 604, it is determined that the thread is a non-speculative thread); and 
wherein when the configurable data bit is in a second state, the logic circuit is configured to: 
implement commands received for accessing the memory system via the second cache, when the execution type is the first type; and 
implement commands received for accessing the memory system via the first cache, when the execution type is the second type.  
Gara does not explicitly teach a logic circuit coupled to the processor to control the first cache and the second cache based on the configurable data bit; and wherein when the configurable data bit is in a second state, the logic circuit is configured to: implement commands received from the command bus for accessing the memory system via the second cache, when the execution type is the first type; and implement commands received from the command bus for accessing the memory system via the first cache, when the execution type is the second type, as claimed.
However, Gara in view of Malnar teaches a configurable data bit (Malnar, [0073], Each of the display controllers 122 may have control registers … the control registers … permits the GPU to instruct the display controller 122 which back buffer to use on the next display refresh by writing to the control register); 
a logic circuit coupled to the processor to control the first cache and the second cache based on the configurable data bit (Malnar, [0010], [0073], [0083]); 
wherein when the configurable data bit is in a first state (Malnar, [0073], Note – buffer 2 (i.e. front buffer before swapping)), the logic circuit is configured to (Note – Front buffer is used for speculative thread and back buffer is used for non-speculative thread): 
implement commands received from the command bus for accessing the memory system via the first cache (Gara, [0041], L1.5 cache level; Malnar, [0079]-[0084], Note – buffer 2 (i.e. original front buffer )), when the execution type is a first type (Gara, [0041], speculative thread); and 
implement commands received from the command bus for accessing the memory system via the second cache (Gara, [0041], L2 cache; Malnar, [0079]-[0084], Note – buffer 1 (i.e. original back buffer)), when the execution type is a second type (Gara, [0041], non-speculative thread); and 
wherein when the configurable data bit is in a second state (Malnar,[0079]-[0084], buffer 1 (i.e. front buffer after swapping)), the logic circuit is configured to: 
implement commands received from the command bus for accessing the memory system via the second cache (Malnar, [0079]-[0084]; buffer 1 (i.e. new front buffer, original back buffer); Gara, [0041], L2 level (i.e. L1.5 cache before swapping)), when the execution type is the first type (Gara, [0041], speculative thread); and
 implement commands received from the command bus for accessing the memory system via the first cache (Malnar, [0079]-[0084, Note - buffer 1 (i.e. new back buffer, original front buffer); Gara, [0041], L1.5 cache level (i.e. L2 cache before swapping)), when the execution type is the second type (Gara, [0041], non-speculative thread).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gara to incorporate teachings of Malnar to swap a first cache/buffer with a second cache/buffer in case of double buffering. A person ordinary skill in the art would have been motivated to combine the teachings of Gara with Malnar because it improves efficiency of the system disclosed in Gara by providing data buffers with accurate data to the system (Malnar, [0004]). 
Regarding claim 19, the combination of Gara and Malnar teaches all the features with respect to claim 17 as outlined above. The combination of Gara further teaches the system of claim 17, further comprising: a connection to a speculation-status signal line from the processor identifying a status of a speculative execution of instructions by the processor (Gara, [0011], a dedicated bus for forwarding speculative values and control); wherein the connection to the speculation-status signal line is configured to receive the status of a speculative execution, and wherein the status of a speculative execution indicates that a result of a speculative execution is to be accepted or rejected (Gara, [0041], On a hit in L1.5, the data are read as indicated at step 614 and the “read” bit for this line is set, and data are sent to the processor for continuing execution … If at step 610, it is determined that there is a miss in the L1.5 cache, then the process continues to step 616 where the thread gets a copy from the L2 cache (or from the L3 cache or main memory if L2 cache misses) and speculative copies from remote caches from processors running less speculative threads than the requesting thread).  

Claims 10-12, 14-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gara, Malnar as applied to claims 9 and 17 respectively above, and further in view of Scott et al. (US 2016/0313994), hereinafter Scott.
Regarding claim 10, the combination of Gara teaches all the features with respect to claim 9 as outlined above. The combination of Gara does not explicitly teach the cache system of claim 9, wherein the execution-type signal line is configured to receive an identification of execution type from the processor, wherein the execution type is either the first execution type or the second execution type, wherein the first type of execution is the speculative execution of instructions by the processor, and wherein the second type of execution is the non-speculative execution of instructions by the processor, as claimed.
However, the combination of Gara in view of Scott teaches the cache system of claim 9, wherein the execution-type signal line is configured to receive an identification of execution type from the processor, wherein the execution type is either the first execution type or the second execution type (Scott, [0018], a third output for providing a DISCARD signal to cache 26 … the DISCARD signal is a single bit output; Gara, [0041], if the executed instruction is to perform a load operation, the process proceeds to step 604 to determine whether the requesting thread is a speculative thread; Note – a signal connection identifying an execution type can be set up the same as DISCARD signal), wherein the first type of execution is the speculative execution of instructions by the processor, and wherein the second type of execution is the non-speculative execution of instructions by the processor (Gara, [0041]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gara to incorporate teachings of Scott to include an execution-type signal indicating execution types between processor cores and caches (in Gara). Doing so provides communication paths between processors cores and cache memories. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Gara with Scott because it improves efficiency and performance for the system disclosed in the combination of Gara to provide communications between CPU and different components of a data processing system (Scott, [0012]). 
Regarding claim 11, the combination of Gara teaches all the features with respect to claim 9 as outlined above. The combination of Gara does not explicitly teach the cache system of claim 9, further comprising: a connection to a command bus, configured to receive a read command or a write command from the processor connected to the cache system, for reading from or writing to a memory system; a connection to an address bus, configured to receive a memory address from the processor for accessing the memory system for the read command or the write command; a connection to a data bus, configured to: communicate data to the processor for the processor to read the data for the read command; and receive data from the processor to be written in the memory system for the write command, as claimed.
However, the combination of Gara in view of Scott teaches the cache system of claim 9, further comprising: 
a connection to a command bus, configured to receive a read command or a write command from the processor connected to the cache system, for reading from or writing to a memory system (Scott, [0018], a second output for providing a request signal, REQ, to cache 26 via internal interconnect 24; Fig.2, Fig.3; [0024], Cache control circuitry 62 receives read requests from CPU 30); 
a connection to an address bus, configured to receive a memory address from the processor for accessing the memory system for the read command or the write command (Scott, [0018], a first output for providing an access address, ADDRESS, to cache 26 via internal interconnect 24; [0019]; [0024]); 
a connection to a data bus, configured to: communicate data to the processor for the processor to read the data for the read command; and receive data from the processor to be written in the memory system for the write command (Scott, [0018], a first input for receiving read data, DATA, from cache 26 or BIU 22 via internal interconnect 24; [0027]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gara and Malnar to incorporate teachings of Scott to include connections for request, address, data, and execution type between processor cores and caches (in Gara). Doing so provides communication paths between processors cores and cache memories. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Gara with Scott because it improves efficiency and performance for the system disclosed in the combination of Gara to provide communications between CPU and different components of a data processing system (Scott, [0012]). 
  Regarding claim 12, the combination of Gara teaches all the features with respect to claim 11 as outlined above. The combination of Gara further teaches the cache system of claim 11, further comprising a connection to a speculation-status signal line, configured to receive speculation status from the processor (Gara, [0011], a dedicated bus for forwarding speculative values and control), wherein the speculation status is either an acceptance or a rejection of a condition (Gara, [0041], On a hit in L1.5, the data are read as indicated at step 614 and the “read” bit for this line is set, and data are sent to the processor for continuing execution … If at step 610, it is determined that there is a miss in the L1.5 cache, then the process continues to step 616 where the thread gets a copy from the L2 cache (or from the L3 cache or main memory if L2 cache misses) and speculative copies from remote caches from processors running less speculative threads than the requesting thread) with nested instructions that are executed initially by a speculative execution of the processor and subsequently by a normal execution of the processor when the speculation status is the acceptance of the condition (Gara, [0041],  If at step 604, it is determined that the thread is a speculative thread, the process proceeds to step 608 where the L1 cache is first checked for the request. If the word is located in the L1 cache, the cache line data are fetched and the “read” bit for the corresponding line in L1.5 is set as indicated at step 612, and the thread continues its execution by returning to step 600; [0041], If a load operation is detected as indicated at step 602 … the process proceeds to step 604 … If at step 604, it is determined that the thread is a non-speculative thread; Note – a first load request could be a speculative request with a hit condition and the processing goes back to process a subsequent request, which may be a non-speculative one).  
Regarding claim 14, the combination of Gara teaches all the features with respect to claim 12 as outlined above. The combination of Gara further teaches the cache system of claim 12, wherein the logic circuit is configured to maintain the state of the configurable data bit, when the speculation status received by the speculation-status signal line is the rejection of the condition (Gara, [0030], The L1.5 cache keeps all speculative data, and only after the thread becomes non-speculative, data from the L1.5 cache are committed to lower level caches; [0041], If at step 604, it is determined that the thread is a speculative thread, If, at step 608, it is determined that the read request misses in L1 cache, the process proceeds to step 610 where a determination is made whether the line is contained at the L1.5 cache level … If at step 610, it is determined that there is a miss in the L1.5 cache, then the process continues to step 616 where the thread gets a copy from the L2 cache (or from the L3 cache or main memory if L2 cache misses)).
Regarding claim 15, the combination of Gara teaches all the features with respect to claim 11 as outlined above. The combination of Gara further teaches the cache system of claim of claim 11, further comprising: 
a connection to a second command bus, configured to communicate a read command or a write command (Gara, [0041], read request) to the memory system, wherein the read command or the write command is received from the processor by the cache system; 
a connection to a second address bus, configured to communicate a memory address to the memory system, wherein the memory address is received from the processor by the cache system (Gara, [0042],  Afterward the process proceeds to step 708 where an invalidate request for this address is sent to all processors); and 
a connection to a second data bus, configured to: communicate data to the memory system to be written in the memory system; and receive data from the memory system to be communicated to the processor to be read by the processor (Gara, [0041], [0042],  If a store operation is detected … If the current store operation is for a non-speculative thread, then the process proceeds to step 706 where the non-speculative data can be written to the L1 cache, or to the L2 cache if L1 cache misses, and to the hierarchically lower memory levels 706).  
Regarding claim 18, the combination of Gara teaches all the features with respect to claim 17 as outlined above. The combination of Gara does not explicitly teach the system of claim 17, further comprising: a connection to a command bus coupled between the cache system and the processor; a connection to an address bus coupled between the cache system and the processor; a connection to a data bus coupled between the cache system and the processor; and a connection to an execution-type signal line from the processor identifying an execution type, as claimed.
However, the combination of Gara in view of Scott teaches a connection to a command bus coupled between the cache system and the processor (Scott, [0018], a second output for providing a request signal, REQ, to cache 26 via internal interconnect 24; [0019], Therefore, the instruction pipeline of CPU 30 provides ADDRESS, REQ, and DISCARD, and receives DATA and ACK. Within control unit 58 is address generation circuitry 54. Address generation circuitry 54 generates access addresses for read requests to implement instruction fetching. The read requests are first provided to cache 26; Fig.2, Fig.3); 
a connection to an address bus coupled between the cache system and the processor (Scott, [0018], a first output for providing an access address, ADDRESS, to cache 26 via internal interconnect 24); 
a connection to a data bus coupled between the cache system and the processor (Scott, [0018], a first input for receiving read data, DATA, from cache 26 or BIU 22 via internal interconnect 24); and 
a connection to an execution-type signal line from the processor identifying an execution type (Gara, [0041], if the executed instruction is to perform a load operation, the process proceeds to step 604 to determine whether the requesting thread is a speculative thread; Scott, [0018], DISCARD; Note – a signal connection identifying an execution type can be set up the same as DISCARD signal); 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gara and Malnar to incorporate teachings of Scott to include connections for request, address, data, and execution type between processor cores and caches (in Gara). Doing so provides communication paths between processors cores and cache memories. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Gara with Scott because it improves efficiency and performance for the system disclosed in the combination of Gara to provide communications between CPU and different components of a data processing system (Scott, [0012]). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gara, Malnar, and Scott as applied to claim 12 above, and further in view of Morris et al. (US 2016/0179679), hereinafter Morris.
Regarding claim 13, the combination of Gara teaches all the features with respect to claim 12 as outlined above. The combination of Gara does not explicitly teach the cache system of claim 12, wherein the logic circuit is configured to switch the configurable data bit from the first state to the second state, when the speculation status received by the speculation-status signal line is the acceptance of the condition, as claimed.
However, the combination of Gara in view of Morris teaches the cache system of claim 12, wherein the logic circuit is configured to switch the configurable data bit from the first state to the second state (Morris, [0138]), when the speculation status received by the speculation-status signal line is the acceptance of the condition (Gara, [0041], If, at step 608, it is determined that the read request misses in L1 cache, the process proceeds to step 610 where a determination is made whether the line is contained at the L1.5 cache level. On a hit in L1.5, the data are read as indicated at step 614 and the “read” bit for this line is set, and data are sent to the processor for continuing execution. The process subsequently returns to execute the next instruction at step 600).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gara to incorporate teachings of Morris to switch a state to enable speculative read, which requires L1.5 level cache in Gara. A person of ordinary skill in the art would have been motivated to combine the teachings of Gara with Morris because it improves performance of the system disclosed in the combination of Gara by selectively performing speculative operations based on availability of a buffer memory, which avoids undesirable performance penalties (Morris, [0138]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gara, Malnar, and Scott as applied to claim 15 above, and further in view of Sutou et al. (US 2010/0169532), hereinafter Sutou.
Regarding claim 16, the combination of Gara teaches all the features with respect to claim 15 as outlined above. The combination of Gara does not explicitly teach the cache system of claim of claim 15, wherein when the configurable data bit is in a first state, the logic circuit is configured to: provide commands to the second command bus for accessing the memory system via the first cache, when the execution type is a first type; and provide commands to the second command bus for accessing the memory system via the second cache, when the execution type is a second type; and wherein when the configurable data bit is in a second state, the logic circuit is configured to: provide commands to the second command bus for accessing the memory system via the second cache, when the execution type is the first type; and provide commands to the second command bus for accessing the memory system via the first cache, when the execution type is the second type, as claimed.
However, the combination of Gara in view of Sutou teaches the cache system of claim of claim 15, wherein when the configurable data bit is in a first state (Malnar, [0073], Note – buffer 2 (i.e. front buffer before swapping)), the logic circuit is configured to: 
provide commands to the second command bus (Gara, Fig.2, interconnection between 101 and 221) for accessing the memory system via the first cache (Gara, [0041], L1.5 cache level), when the execution type is a first type (Gara, [0041], speculative thread); and 
provide commands to the second command bus (Gara, Fig.2, interconnection between 101 and 221) for accessing the memory system via the second cache (Gara, [0041], L2 cache), when the execution type is a second type (Gara, [0041], non-speculative thread); and 
wherein when the configurable data bit is in a second state (Malnar,[0079]-[0084], buffer 1 (i.e. front buffer after swapping)), the logic circuit is configured to: 
provide commands to the second command bus (Gara, Fig.2, interconnection between 101 and 221) for accessing the memory system via the second cache (Gara, [0041], L2 cache), when the execution type is the first type (Gara, [0041], speculative thread); and 
provide commands to the second command bus (Gara, Fig.2, interconnection between 101 and 221) for accessing the memory system via the first cache (Gara, [0041], L1.5 cache level), when the execution type is the second type (Gara, [0041], non-speculative thread). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gara, Malnar, and Scott to further incorporate a second command bus, address bus, and data bus between a CPU and memory storage devices. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Gara with Sutou because it improves efficiency and performance of the system disclosed in the combination of Gara by providing unoccupied bus(es) to access memory storages when a plurality of buses are provided to the system (Sutou, [0033]-[0034]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gara and  Malnar as applied to claim 19 above, and further in view of Morris et al. (US 2016/0179679), hereinafter Morris.
Regarding claim 20, the combination of Gara teaches all the features with respect to claim 19 as outlined above. The combination of Gara further teaches the system of claim 19, wherein when the execution type changes from the first type to the second type (Gara, [0033]-[0034], Once a speculative thread is started … where a determination is made as to whether the thread has become non-speculative), the logic circuit is configured to: toggle the configurable data bit, if the status of speculative execution indicates that a result of speculative execution is to be accepted (Gara, [0041], If, at step 608, it is determined that the read request misses in L1 cache, the process proceeds to step 610 where a determination is made whether the line is contained at the L1.5 cache level. On a hit in L1.5, the data are read as indicated at step 614 and the “read” bit for this line is set, and data are sent to the processor for continuing execution. The process subsequently returns to execute the next instruction at step 600)); and maintain the configurable data bit without changes, if the status of speculative execution indicates that a result of speculative execution is to be rejected (Gara, [0030], The L1.5 cache keeps all speculative data, and only after the thread becomes non-speculative, data from the L1.5 cache are committed to lower level caches; [0041], If at step 604, it is determined that the thread is a speculative thread, If, at step 608, it is determined that the read request misses in L1 cache, the process proceeds to step 610 where a determination is made whether the line is contained at the L1.5 cache level … If at step 610, it is determined that there is a miss in the L1.5 cache, then the process continues to step 616 where the thread gets a copy from the L2 cache (or from the L3 cache or main memory if L2 cache misses)).
The combination of Gara does not explicitly teach toggle the configurable bit, if the status of speculative execution indicates that a result of speculative execution is to be accepted, as claimed.
However, the combination of Gara in view of Morris teaches toggle the configurable data bit, if the status of speculative execution indicates that a result of speculative execution is to be accepted (Morris, [0138]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gara to incorporate teachings of Morris to toggle (on) a state to enable speculative read, which requires L1.5 level cache in Gara. A person of ordinary skill in the art would have been motivated to combine the teachings of Gara with Morris because it improves performance of the system disclosed in the combination of Gara by selectively performing speculative operations based on availability of a buffer memory, which avoids undesirable performance penalties (Morris, [0138]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136